DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
In regards to claim 1, none of the prior art or combination thereof teaches or fairly suggests the following features in combination with the other limitations of the claims:
wherein at least one of the supply coupler or the energy storage component is connected to at least one of the first dispenser or the second dispenser and is at least partially external to at least one of the first dispenser or the second dispenser.
In regards to claim 9, none of the prior art or combination thereof teaches or fairly suggests the following features in combination with the other limitations of the claims:
wherein at least one of the supply coupler or the energy storage component is connected to at least one of the first dispenser or the second dispenser and is at least partially external to at least one of the first dispenser or the second dispenser.
In regards to claim 18, none of the prior art or combination thereof teaches or fairly suggests the following features in combination with the other limitations of the claims:
wherein at least one of a supply coupler that supplies the wireless power or the energy storage component is connected to the first dispenser and is at least partially external to the first dispenser.
In regards to claim 21, none of the prior art or combination thereof teaches or fairly suggests the following features in combination with the other limitations of the claims:
a first power cord connected to the first dispenser; and a second power cord connected to the second dispenser.
In regards to claim 22, none of the prior art or combination thereof teaches or fairly suggests the following features in combination with the other limitations of the claims:
a first pigtail power cord for coupling a third dispenser to a first power cord; and a second pigtail power cord.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX WONG LAM whose telephone number is (571)272-3409. The examiner can normally be reached Mon-Fri 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln D. Donovan can be reached on (571)-272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 



/ALEX W LAM/Examiner, Art Unit 2842                                                                                                                                                                                                        /LINCOLN D DONOVAN/Supervisory Patent Examiner, Art Unit 2842